

115 HR 6795 IH: Hidden Figures Congressional Gold Medal Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6795IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Lucas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo award a gold medal on behalf of the United States Congress to the women who worked as computers,
			 mathematicians, and engineers for the National Advisory Committee on
			 Aeronautics and the National Aeronautics and Space Administration from the
			 1930s to the 1970s in recognition for their service to the Nation in the
			 fields of aeronautics and astronautics.
	
 1.Short titleThis Act may be cited as the Hidden Figures Congressional Gold Medal Act. 2.DefinitionsIn this Act:
 (1)NACAThe term NACA means the National Advisory Committee for Aeronautics. (2)NASAThe term NASA means the National Aeronautics and Space Administration.
 3.FindingsCongress finds the following: (1)In 1935, NACA (predecessor to NASA) hired five women to be the first computer pool at the Langley Memorial Aeronautical Laboratory where they took on calculating work previously done by male engineers.
 (2)During the 1940s, NACA also began recruiting African-American women to work as computers, initially segregating them from their White counterparts in a group known as the West Area Computers where they were restricted to segregated dining and bathroom facilities.
 (3)Dorothy Vaughan began working as a member of the West Area Computing unit in 1943 where her work and talent for leadership led her to become both a respected mathematician and NACA’s first African-American manager.
 (4)Mary Jackson joined the West Area Computing unit in 1951 and petitioned the city of Hampton to allow her to take graduate-level courses in math and physics at the all-White Hampton High School which enabled her to become the first African-American female engineer at NASA.
 (5)Katherine Johnson, who started her career in the West Area Computing unit in 1953, calculated the trajectory for Alan Shepard’s Freedom 7 mission in 1961, which was the first human spaceflight by an individual from the United States.
 (6)Dr. Christine Darden began her career as a computer at NASA’s Langley Research Center in 1967 and later led the Sonic Boom Team where her work on sonic boom minimization helped to revolutionize aeronautical design.
 (7)The stories of Dorothy Vaughan, Mary Jackson, Katherine Johnson, and Dr. Christine Darden were portrayed in the 2016 book by Margot Shetterly, entitled Hidden Figures: The Untold True Story of Four African-American Women Who Helped Launch Our Nation into Space and subsequent movie adaptation.
 (8)The stories of these four women exemplify the experiences of hundreds of women who worked as computers, mathematicians, and engineers at NACA dating back to the 1930s.
 (9)The women computers, mathematicians, and engineers of NACA and NASA were well regarded for their skill and received praise for performing calculations more rapidly and accurately than male engineers could.
 (10)Their handmade calculations played an integral role in aircraft testing during World War II, supersonic flight research, sending the Voyager probes to explore the solar system, and the United States landing the first man on the lunar surface.
			4.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of five gold medals of appropriate design as follows:
 (1)One gold medal to Katherine Johnson, in recognition of her service to the United States as a mathematician.
 (2)One gold medal to Dr. Christine Darden, in recognition of her service to the United States as an aeronautical engineer.
 (3)In recognition of their service to the United States during the Space Race, two gold medals to commemorate the lives of—
 (A)Dorothy Vaughan; and (B)Mary Jackson.
 (4)One gold medal in recognition of all women who served as computers, mathematicians, and engineers at NACA and NASA from the 1930s to the 1970s.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike gold medals with suitable emblems, devices, and inscriptions to be determined by the Secretary.
			(c)Transfer of certain medals after presentation
				(1)Smithsonian Institution
 (A)In generalFollowing the award of the gold medals in honor of Dorothy Vaughan and all women computers, mathematicians, and engineers under subsection (a), the gold medals shall be given to the Smithsonian Institution, where they shall be available for display as appropriate and made available for research.
 (B)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medals received under subparagraph (A) available for—
 (i)display, particularly at the National Museum of African American History and Culture; or (ii)loan, as appropriate, so that the medals may be displayed elsewhere.
 (2)Transfer to familyFollowing the award of the gold medal in honor of Mary Jackson under subsection (a)(3)(B), the medal shall be given to her family.
 5.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medals struck under this Act, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		6.Status of medals
 (a)National medalsMedals struck pursuant to this Act are National medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			